448 So. 2d 621 (1984)
DELIA & WILSON, INC., and William Delia, Appellants,
v.
Robert L. WILSON and Viola Wilson, Appellees.
No. 83-1854.
District Court of Appeal of Florida, Fourth District.
April 18, 1984.
Jeff M. Brown of Lavalle, Wochna, Rutherford & Brown, Boca Raton, for appellants.
*622 Edward G. Stephany of Marko, Stephany & Lyons, Fort Lauderdale, for appellees.
NORRIS, WILLIAM A., Jr., Associate Judge.
Although the trial court correctly dismissed appellants' amended complaint for failure to state a cause of action, it was improper to dismiss this complaint with prejudice. A dismissal with prejudice should not be ordered without giving the party offering the defective pleading an opportunity to amend unless it is clear that the pleading cannot be amended so as to state a cause of action. Hansen v. Central Adjustment, Bureau, Inc., 348 So. 2d 608 (Fla. 4th DCA 1977). We believe that appellants should be given the opportunity to amend so as to state a cause of action. We reverse the trial court's order dismissing the amended complaint with prejudice; upon remand appellants shall be allowed to file an amended complaint.
REVERSED and REMANDED.
HURLEY and WALDEN, JJ., concur.